DETAILED ACTION
Claims 1-5, 7-12, and 14-19 (filed 05/03/2021) have been considered in this action.  Claims 1, 8 and 15 have been amended.  Claims 6, 13 and 20 have been previously canceled.  Claims 2-5, 7, 9-12, 14 and 16-19 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments with respect to rejection of claims 1-5, 7-12 and 14-19 (filed 05/03/2021) under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner has relied upon Kare et al. (US20150294085) to teach all argued limitations relating to the ‘statistical analysis server’ and its claimed functionality.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 are deemed indefinite because they all include a list of environmental conditions that are not modified by a conjunction such as “and” or “or” to specify whether one or all of the environmental conditions are required by the claims.  For example, in claim 1 the fifth limitation states “statistically beneficial set points for temperature, humidity, sound, air change, light level, light quality in correlation to the plurality of different medical conditions” which does not use a conjunction to clarify whether only a single (i.e. “or”) or all (i.e. “and”) of the environmental conditions are required by the claim.  For the sake of compact prosecution, the examiner shall consider the claims to require only a single one of the environmental conditions necessary.  In other words, the examiner is considering this list as being modified by the conjunction “or”.  
Claims 2-5, 7, 9-12, 14 and 16-19 are dependent upon claims 1, 8 or 15 and thus inherit the rejection of claims 1, 8 and 15 under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Onami et al. (JP2013140523, hereinafter Onami) in view of Wilmsen .

In regards to Claim 1, Onami teaches “A system for optimizing building system control of patient rooms comprising: at least one processor configured to: determine at least one first customized environmental condition for a first medical condition that contributes to a positive medical outcome for the first medical condition based at least in part on environmental conditions associated with each of a plurality of patient rooms and patient data for patients in each of the plurality of rooms during time periods for which the environmental conditions were present” ([page 11] The data processing device 4 includes a receiving unit 20, a processing unit (CPU: Central Processing Unit) 30, an operation unit 40, a storage unit 50, a recording medium 60, a display unit 70, and a transmission unit 80; [page 4] The present invention is an air conditioning environment adjustment system for obtaining health management data for managing physical condition and symptoms of a user (for example, a patient) associated with a room (for example, a hospital room) in a building; [page 9] The hospital 310 as shown in FIG. 1 has various hospital rooms 320 as shown in FIG.; [page 13] The health management data acquisition unit 31 acquires, as the health “wherein the patient data includes at least one medical condition associated with each patient and at least one medical outcome associated with the at least one medical condition” ([page 4] The health management data may be, for example, various types of data such as a user's height, weight, sex, blood pressure, heart rate, pulse, blood glucose level, blood test, electroencephalogram, electrocardiogram, etc., or data relating to at 
(data of at least one item obtained by physical measurement or biopsy) may be
used; [page 18] The health management data acquisition unit may acquire necessary health management data by reading predetermined data from, for example, a data database in which the user's electronic medical record and body measurement data are stored. As health management data, for example, data such as the user's sex, height, weight, date of birth (age), disease name, disease category, medical condition, heart rate, blood pressure, pulse, electrocardiogram may be used...The health management data may be associated with the user identification information 400 and may store medical chart NO 412, disease name 414, sex 416, age 418, blood pressure 420, constitution 422, disease / constitution 24 to be noted. As the illness / constitution 24 to be noted, for example, the illness / constitution registered in the weather/illness correspondence table of FIG. 12 may be registered) “cause a building system to control an environment of a first patient room to have the at least one first customized environmental condition based at least in part on a determination that the first medical condition for the at least one first customized environmental condition corresponds to the first medical condition that is associated with a first patient in the first patient room” ([page 19] Determine the indoor user-specific air conditioning environment adjustment pattern or the indoor user-specific target air conditioning environment setting value, and based on the determined indoor user-specific air conditioning environment adjustment pattern or the indoor user-specific target air conditioning environment Environmental adjustment information may be generated...when there is a system for managing the relationship between a hospital room and a sick person in a hospital, data may be received from the system. And when the relationship between a room and a resident changes, you may make it update the room resident correspondence table 620 suitably; [page 17] weather factors that have a significant influence on the disease and the type and constitution of the disease are identified in advance. And it is good to identify the illness and constitution which should be careful in relation to the meteorological factors, and to store them in association with each other; [page 21] the temperature, humidity, and pressure of the patient's room are adjusted based on the weather conditions and the patient's health management data...Based on the health management data of the users in each room, the medical condition and constitution of the user in each room may be grasped, and the set value of the air conditioning environment may be calculated 
“a plurality of second processors associated respectively with each of a plurality of building control systems that respectively control environmental conditions of patient rooms ...” ([page 9] The hospital 310 as shown in FIG. 1 has various hospital rooms 320 as shown in FIG. The hospital room 320 includes an air conditioning environment adjustment device 330 that adjusts the air conditioning environment such as atmospheric pressure, temperature, and humidity. [page 11] The air conditioning environment adjustment device 330 functions as an air conditioning environment adjustment unit that adjusts at least one air conditioning environment of atmospheric pressure, humidity, and temperature based on the air conditioning environment adjustment information. The air conditioning environment adjustment system 1 of this embodiment includes an air conditioning environment data measurement device 3 that functions as an air conditioning environment data measurement unit that measures air conditioning environment data including at least one of atmospheric pressure, humidity, and temperature in a room (patient room, operating room)...[page 12] the processing unit (CPU) 30 includes a weather data acquisition unit 31, a health management data acquisition unit 32, an air conditioning environment adjustment information “the plurality of second processors configured as environmental control server” ([page 12] The processing unit (CPU) 30 performs various calculation processes and control processes in accordance with programs stored in the storage unit 50 and the recording medium 60... The air conditioning environment adjustment information generation processing unit 34 generates air conditioning environment adjustment information for adjusting at least one air conditioning environment of atmospheric pressure, humidity, and temperature based on weather data and indoor user health management data) “wherein each second processor is configured to determine the at least one medical condition of each respective patient associated with each respective patient room” ([page 4] according to some aspects of the present invention, a room reflecting the influence of weather according to the physical condition, medical condition, and type of illness of an individual. Air conditioning management can be performed...The present invention is an air conditioning environment adjustment system for obtaining health management data for managing physical condition and symptoms of a user (for example, a patient) associated with a room (for example, a hospital room) in a building...An air-conditioning environment adjustment information generation processing unit that generates airconditioning “access the correlation data determined by the at least one first processor, cause each respective building control system to respectively control environmental conditions of the patient rooms based at least in part on the accessed correlation data and the determined at least one medical condition of each patient, wherein the correlation data are compiled and communicated periodically to the environmental control servers, or the environmental control servers are configured to access the statistical analysis server in order to acquire the correlation data” ([page 21] user identification information of the user in the “and wherein each environmental control server is configured to communicate with a unified environment appliance associated with each of the plurality of patient rooms and configured to interface with the building control systems to control the environmental conditions in each of the plurality of patient rooms” ([page 9]The hospital 310 as shown in FIG. 1 has various hospital rooms 320 as shown in FIG. The hospital room 320 includes an air conditioning environment adjustment device 330 that adjusts the air conditioning environment such as atmospheric pressure, temperature, and humidity. The air conditioning environment adjusting device 330 can be configured by an air conditioner that can adjust temperature, humidity, and pressure, for example... an air-conditioning environment data measurement unit 340 that measures air-conditioning environment data (including humidity, temperature, and the like) including the air pressure in the room (patient room, operating room) may be provided. The air-conditioning environment data measurement unit 340 can be composed of an atmospheric pressure sensor, a temperature sensor, a humidity sensor, and the like) “and wherein the unified environment appliance is in operable connection with a plurality of sensors associated with each of the plurality of patient rooms to acquire measurements of environmental conditions in each respective patient room” ([page 6] [page 6] In the air conditioning environment adjustment system, the air conditioning environment adjustment information generation processing 
Onami fails to teach “wherein the patient rooms are included in a plurality of different hospital buildings; wherein the at least one processor includes at least one first processor configured as a statistical analysis server configured to carry out a statistical analysis based on a plurality of different patient data of a plurality of patients to isolate one or more environmental conditions which impact the at least one medical outcome of the at least one medical condition, and configured to determine correlation data that includes correlations between customized environmental conditions and a plurality of different medical conditions based at least in part on the determined environmental conditions and the corresponding patient data from the plurality of different hospitals buildings, wherein the correlation data correspond to statistically beneficial set points for temperature, humidity, sound, air change, light level, light quality in correlation to the plurality of different medical conditions; a plurality of second processors associated respectively with each of a plurality of building control systems that respectively control environmental conditions of patient rooms in each of the plurality of different hospital buildings; the plurality of second processors configured as environmental control server”.
Kare teaches “wherein the at least one processor includes at least one first processor configured as a statistical analysis server configured to carry out a statistical analysis based on a plurality of different patient data of a plurality of patients to isolate one or more environmental conditions which impact the at least one medical outcome of the at least one medical condition” ([0030] the system includes a public or "crowdsourcing" database utilized in whole or in part for comparison with the Environmental Supplement offered to or selected by the subject or caretaker. In this way, subjects are able to be offered or select from Environmental Supplements that are similar in one or more components to the Environmental Supplements deemed to be beneficial for other subjects with similar personal profiles; [0045] circuitry includes, among other things, one or more computing devices such as a processor (e.g., a microprocessor), a central processing unit (CPU), a digital signal processor (DSP), an application-specific integrated circuit (ASIC); [0071] An optional step includes comparing the subject's personal profile to a database of other subjects' personal electronic profiles 230. “and configured to determine correlation data that includes correlations between customized environmental conditions and a plurality of different medical conditions based at least in part on the determined environmental conditions and the corresponding patient data from the plurality of different hospitals buildings, wherein the correlation data correspond to statistically beneficial set points for temperature, humidity, sound, air change, light level, light quality in correlation to the plurality of different medical conditions” ([0039] the subject's personal profile that informs the computing device, which determines the customized Environmental Supplement, is based at least in part on physical aspects of the subject, including but not limited to to measurable physical characteristics such as gender or gender identity, height, weight, fingerprint, physical malformations, appearance of skin, hair, or nails, appearance of eyes, respiratory sounds and rate, body temperature, blood gas level, heart rate, brain electrical activity, respiration rate, blood chemistry, blood cell counts, platelet counts, antibody titer, electrolyte levels, blood antigen type, tissue antigen type, evidence of pathogen exposure, lipid levels, perception of pain, depression or mood, body movement, gait, stiffness, tremors, evidence of cognition state, dehydration, injury, malaise, rigor, fever, cough, heart palpitations, numbness or tingling in any part of the body, swelling in any part of the body, wheezing, difficulty swallowing, nasal or bronchial congestion. dizziness or lightheadedness, fainting spells or loss of consciousness, lumps or bumps on the body, dry mouth, nausea, shortness of breath, thirst, weakness, sleepiness, hearing loss or problem, vision loss or problem, constipation, diarrhea, flatulence, other digestive disorder, urinary incontinence, loss of smell or problem, loss of voice or problem, loss of taste or problem, fine motor skill loss or change from 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the hospital patient room air conditioning system which takes into account temperature, pressure and humidity setting and which utilizes settings that are correlated to be beneficial for specific health conditions as taught by Onami, with the use of a statistical analysis server which take in a plurality of patient data from a plurality of patients and uses that to isolate various environmental conditions that are deemed to be beneficial for a specific medical condition by correlating beneficial set points for other patients with that of a particular patient as taught by Kare, because Onami suggests the use of a very similar analysis having been performed when using the ‘weather/disease correspondence table 510’ noted on page 16 of Onami.  In other words, Onami suggests using a data table that has weather and disease conditions correlated with one another, however does not 
The combination of Onami and Kare fail to teach “wherein the patient rooms are included in a plurality of different hospital buildings; a plurality of second processors associated respectively with each of a plurality of building control systems that respectively control environmental conditions of patient rooms in each of the plurality of different hospital buildings; the plurality of second processors configured as environmental control server”.
Wilmsen teaches “wherein the patient rooms are included in a plurality of different hospital buildings” ([0018] a method for the central control of operational devices, particularly for a plurality of buildings, is described) “a plurality of second processors associated respectively with each of a plurality of building control systems that respectively control environmental conditions of patient rooms in each of the plurality of different hospital buildings” ([0009] The system additionally comprises at least one control unit in a building which is designed to receive an operational state detection signal and to transmit a control signal to at least one of the operational device controllers, and a central control unit which is communicatively connected to the at least one control unit for transmitting signals to the control unit and for receiving signals from the control unit, the control unit generating the control signal on the basis of operational state setpoint value information in a signal from the central control unit; wherein the central control unit is the at least one processor, and the control unit is a second processor; [0023] a system for the control of heating devices in rooms of buildings... It is noted, however, that the heating device can also be understood to be an air-conditioning system, i.e. for heating and for cooling) “the plurality of second processors configured as environmental control server” ([0009] This system comprises at least two operational device controllers for controlling at least two operational devices which can be located in the same or also in different buildings... The system additionally comprises at least one control unit in a building which is designed to receive an operational state detection signal and to transmit a control signal to at least one of the operational device controllers; The control units of paragraph [0009] can be considered environmental control servers as they are controlling environmental conditions via operational device controllers such as heating devices).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the hospital patient room air conditioning system which takes into account temperature, pressure and humidity setting that were determined based on statistically associating beneficial settings with medical conditions as taught by Onami, with the multi-building control system that operates a plurality of environmental controllers in different buildings in a centralized manner as taught by Wilmsen, because it would have the added benefit of being able to “[0012] it is even made possible to control buildings in different towns” as doing so would also enable “[0007] an improved system for controlling operational devices which 


In regards to Claims 8 and 15, these claim are correspondingly rejected under the same reasoning as claim 1 in view of Onami, Kare and Wilmsen under 35 U.S.C. 103 for claiming identical subject matter.

Claims 2-3, 5, 9-10, 12, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Onami, Kare and Wilmsen as applied to claims 1, 8 and 15 above, and further in view of Huang (US 7764180, hereinafter Huang).

In regards to Claim 2, Onami and Wilmsen teach the patient environmental control system as incorporated by claim 1 above.  
Onami further teaches “The system according to claim 1, wherein the at least one processor is configured to determine the environmental conditions based on the measurements during time periods that the patients are in the respective patient rooms, which measurements include room temperature... wherein the at least one first customized environmental condition corresponds to at least one level for at least one of temperature, light exposure, audible sound, or a combination thereof” ([page 4] An air-conditioning environment adjustment information generation processing unit that generates airconditioning
environment adjustment information for adjusting at least one airconditioning environment of atmospheric pressure, humidity, and temperature based on the data and the user's health management data associated with the room And an air conditioning environment adjustment system...A user associated with a room in a building means a user registered in association with a room when the 
The combination of Onami and Wilmsen fail to teach “...which measurements include...light exposure and audible sound”.
Huang teaches “...which measurements include...light exposure and audible sound” ([Col 3 line 32]  The "environmental information" referred to in the present invention means the values of the cared for person environmental conditions that have been measured, converted, analyzed, computed, or recorded, and it includes, but not limited to, air pressure, temperature, humidity, illumination, oxygen content, air cleanliness, wind speed or loudness; wherein loudness is another term for audible sound).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the building control system for patient rooms based on patient and environmental 

In regards to Claims 9 and 16, these claim are correspondingly rejected under the same reasoning as claim 2 in view of Onami, Wilmsen and Huang under 35 U.S.C. 103 for claiming identical subject matter.

In regards to Claim 3, Onami, Wilmsen and Huang teach the patient environmental control system as incorporated by claim 2 above.  
Onami further teaches “The system according to claim 2, further comprising the building system that is operable to control at least one of temperature, light, shade, sound, or any combination thereof in the patient rooms, wherein the at least one processor is configured to determine further environmental conditions for each room including set points for at least one control device of the building system that controls set points for at least one of temperature, light, shade, sound, or any combination thereof in the patient rooms” ([page 4] An air-conditioning environment adjustment information generation processing unit that generates airconditioning environment 

In regards to Claims 10 and 17, these claim are correspondingly rejected under the same reasoning as claim 3 in view of Onami, Wilmsen and Huang under 35 U.S.C. 103 for claiming identical subject matter.

In regards to Claim 5, Onami, Wilmsen and Huang teach the patient environmental control system as incorporated by claim 3 above.  
“The system according to claim 3, wherein the at least one processor is configured to further determine the environmental conditions based on at least one of outside weather data, daylight data, or a combination thereof” ([page 5] Adjusting the indoor air-conditioning environment based on the weather data and the user's health management data associated with the room is to grasp the weather near the building from the weather data, and the user's physical condition and medical condition based on the health management data This means that the air conditioning environment in the room is adjusted in consideration of the influence of weather on the user according to the physical condition and medical condition of each user).

In regards to Claims 12 and 19, these claim are correspondingly rejected under the same reasoning as claim 3 in view of Onami, Wilmsen and Huang under 35 U.S.C. 103 for claiming identical subject matter.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Onami, Wilmsen and Huang as applied to claims 3, 10 and 17 above, and further in view of Barker et al.  (US 20130085615, hereinafter Barker).

Claim 4, Onami, Wilmsen and Huang teach the patient environmental control system as incorporated by claim 3 above.  
Onami further teaches “The system according to claim 3, wherein the at least one first customized environmental condition includes a first set point for the first room, wherein the building system is operable to set the at least one control device to the first set point based on the first customized environmental condition, wherein the at least one first customized environmental condition further includes...a display device to output the textual instruction” ([page 6] an indoor user-specific air conditioning environment adjustment pattern or a target air conditioning environment setting value may be determined... In this air conditioning environment adjustment system, the room may be a hospital room and the user may be a patient. In this way, the air conditioning environment in the hospital room can be adjusted according to the medical condition and weather of the patient in the hospital room; [page 11] a display unit 70).
Onami fails to teach “wherein the at least one first customized environmental condition further includes a textual instruction that conveys an environmental setting that is manually controlled including at least one of location, sound level, or a combination thereof, wherein the at least one processor is configured to cause a display device to output the textual instruction”.
Barker teaches “wherein the at least one first customized environmental condition further includes a textual instruction that conveys an environmental setting that is manually controlled including at least one of location, sound level, or a combination thereof, wherein the at least one processor is configured to cause a display device to output the textual instruction” ([0030] The operation of the control routines and processes can further allow for manual control of one or more devices via manual controls and switches 114a, 116a and 118a disbursed throughout the patient room 100. Control or interaction with elements of the room lighting system 110, the integrated entertainment system 130 and the environmental control system 150 further realized via a wireless connection established between the unified patient room interface 200' and the building automation workstation 162; [0072] the control routine 302 may direct the entertainment routine 308 to turn-off or reduce the volume of the television 132; [0037]  The touchscreen 214 may be configured to receive information, selections and/or commands provided via a resistive or capacitive input layer (not shown) responsive to a user interaction. The touchscreen 214 provides an integrated mechanism by which the user interface 400 may be presented to a 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the hospital patient room air conditioning system which takes into account temperature, pressure and humidity setting that were determined based on statistically associating beneficial settings with medical conditions and which has a display device as taught by Onami, Wilmsen and Huang, with the display device that displays textual information for manually controlling a volume of an entertainment device associated with a patient room as taught by Barker because as it would have the stated benefit noted by Barker of “[0003] are intended to 

Claims 11 and 18, these claim are correspondingly rejected under the same reasoning as claim 4 in view of Onami, Wilmsen, Huang and Barker under 35 U.S.C. 103 for claiming identical subject matter.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Onami and Wilmsen as applied to claims 1 and 8 above, and further in view of LaValle (US 20100318424, herein LaValle)

In regards to Claim 7, Onami and Wilmsen teach the patient environmental control system as incorporated by claim 1 above.  
Onami further teaches “The system according to claim 1, wherein the patient data is stored in at least one data store, ... wherein the at least one data store includes the environmental conditions for the patient rooms, wherein the at least one first processor is configured to acquire the patient data and environmental conditions for the patient rooms from the at least one data store” ([page 11] a storage unit 50, a recording medium 60; [page 12] The storage unit 50 stores programs, data, and the like for the processing unit (CPU) 30 to perform various calculation processes and control processes. For example, the storage unit 50 includes a determination table that defines a correspondence 
The combination of Onami and Wilmsen fail to teach “wherein the medical outcome associated with each medical condition in the patient data specifies at least one of a rate of recovery, a quality of recovery, or a combination thereof”.
“wherein the medical outcome associated with each medical condition in the patient data specifies at least one of a rate of recovery, a quality of recovery, or a combination thereof” ([0028]In an embodiment, the physiological information may comprise migraine headache intensity and frequency over a time period (e.g. a few days, weeks, months, or years), and the environmental information may comprise daily readings of temperature, barometric pressure, allergens, or combinations thereof over the same time period... Such information may be useful for effective diagnosis and treatment of a migraine headache condition, e.g. by identifying environmental factors that may have positive or negative effects on pain occurrence and intensity; wherein the recording of pain occurrence over time would indicate a rate of recovery as more or less pain is recorded, and the recording of intensity over time would indicate a quality of recovery).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the building control system for determining and modifying environmental controls of patient rooms in a hospital using a database for storing and correlating patient and environment data taught by Onami and Wilmsen with the patient data recording that includes recovery information taught by LaValle because it would 

In regards to Claim 14, this claim is correspondingly rejected under the same reasoning as claim 7 in view of Onami, Wilmsen, and LaValle under 35 U.S.C. 103 for claiming identical subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116